                                                                       FILED BYN. t -Y .C.
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 1 of 12

                                                                             M)F 17 2221
  PlaintiffluliusClarke
                                                                              ANGELAE.NOBLE
  PlintiffChdstinaHowlett                                                    CLERK tJ.s.Dlsm cm
                                                                            s.D.OFFLA.-FE LAUD.
  M ailing Addressforthe record
  5495NW 10* Ct. Stlite304
  Plantation,FL 33313
  1 305 834 1935


  UNITED STATESDISTRICT COURT SOUTHERN
  DISTRICT OF FLOD        A,BROW ARD DIW SION

                                                          CivilAction No.
   Julius Clarke
                                                              CO M PLA N and
   rd                                                      DEM AN D FO R JU R Y TR IAL

   Christina Howlett
                                  Plnintiffs,



   PaypalHoldingsInc.
                              Defendant,




                                          COM PLAD T

   plaintigs,Juliusclarke,a'rrinidabandTobagocitizen,andchristinaHowlett acanadiancitizen
   (theuplaintiffs'')hereby suetheDefendantPaypalHoldingsInc.,andfnrtherstatesasfollows:

                                  M   SDIC TIO N AN D VEN trE

        JurisdidiènisproperintbiscaseastheUS DisG ctCourtsshallhaveodginaljurisdicdonof
  a11civilactionswherethem atterin conkoversy exceedsthe sllm orvalueof$75,000,exclusiveof
  interestand costs,and isbetween citizensofdifferentStates.Jlzrisdiction isthereforepropertmder
  28U.S.C.j 1332.

                                                1
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 2 of 12
       VenueisproperinthisDistrictpmsllsntto 15U.S.C.jj15(a),22 and28U.S.C.jj1391($,
  (c),and(d)because,dudngtherelevantpedod,DefendantPaypalInc.,resided,kansactedbusiness,
  werefound,orhad agentsin thisDistrict,and asubstantialportion oftheiractivitythataffectedthe
  interstate trade and com merce discussed below hasbeen carried outin this District. During the
  relevantperiod,Defendant sold and continues to selldebitcards and network services at1oc
  retailerssuchasW algreens,CVS,W almart,Publix,justtonameafew,andfllrtherhascontinuous '
  andlminten-upted :ow ofinterstatecom mercein thisDistrictsinceitispartneredwithM astercard.
  Subsequently,Defendants'conducthad direct,substantial,and reasonably föreseeable effectson
  Plnintiffsboth in theUnited Statesandin Canada,through intersutecommercerelationsin boti
  judsdictions,ihcludingin tllisDisG ct.
     ThisCourthasinpersonam jurisdiction overDefendantbecauseit,eitherdirectly orthrough
  theownershipand/orconkoloftheizsubsidiades,interJ/fJ:(a)kansactedbusinessthroughoutthe:
  UnitedStates,includinginthisDisG ct;(' b)participatedinsellingnetworkservicesthroughoutthe
  UnitedStates,includinginthisDisG ct;(c)hadandmnintninedsubstnntialaggregatecontactswith
  theUnited Sutesmsawhole,including in thisDisG ct;or(d)wereengaged in conductthatwas
  directed at,and had a direct,substantial,reasonably foreseeable and intended effectofcausing
  injuryto,thebusinessorpropertyofpersonsandentitiesresiding1,located1,ordoingbusiness
  throughoutthe Uited States and Canadw including in tilis DisG ct. Defendant also conducts
  businessthroughouttheUnited Statesand Canada,includingin thisDistrict,and havepurposefully
  availedthem selvesofthelawsoftheUnited States.
       VenueisproperinthisDistrictptlrsllantto 15U.S.C.jj 15(a),22and 28U.S.C.jj1391($,
  (c),and(d)because,duringtherelevantperiod,Defendantresided,kansactedbusiness,werefotmd,
  orhad agentsin thisDistrict,
                                        TH E PA RTIES

                                        PLM NTIFFIS)
       Plnintiff,JuliusClarkeisaan individllal,who atal1tim esprecedingthisaction isacitizen of
  the Republic of Trinidad and Tobago and also a United States Perm anent Resident presently
  residing at5495 N W 10thCt. A pt.304 Plantation FL,33313.Plaindffis also the M anaging Pnrtner
  ofCoastalStateSolutionsInc,aCompanyregisteredtmderthelawsoftheStateofFlodda.Fllrther,
  Plaintiffisalso an Attom ey atLaw,licensed topractice1aw in theUnitedKingdom and in Trinidad
  and Tobago,thePlaintiY snativecountry.




                                               2        #
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 3 of 12
    ThePlaintiff,Ms.ChdstinaHowlettisthe PresidentofENERGY ByDesi> (EBD),anEnergy
  Conservation,Renewable Energy and LED Lighting com pany, overseeing its four divisions,
  ByDesign Group Global, LED ByDesign (LBD), Solar ByDesign and Renewal Resources
  ByDesign,al1ofwhich azeregistered underthe Law sofOntario,Canada,having thei.
                                                                              rregistered
  placeofbusinesslocated at2265 Uxbridge Pickeling TownlineRoad,Clarem ont,ON,L1Y 1A 1,
  Canada. TheClaimantisaProfessionalLighting Certiied Designer,registered w1t11theNational
  Cotmcilon Quatiscationsforthe Lighting Professions(NCQLP),a memberofLEEDS Green
  Btlilding Cotmciland Certised by theOccupationalHealth and Safety Authodty.

                                       TH E D EFEN DA N T

       Defendant,PaypalHoldings,Inc.is an Am erican com pany operating a worldwide ozlline
  paym ents system that supports online m oney tansfersand serves as an eleckonic altem ative to
  kaditionalpaper methods like checks and m oney orders.The com pany operates as a paym ent
  processorfororllinevendors,auction sites,and m any othercommercialusers,forwhich itcharges
  a feein exchange forbenefkssuch asone-clickkansactionsand password mem ory.Established in
  1998 as Conftnity,Paypal had its initialpublic offering in 2002.It becnm e a wholly owned
  subsidiary ofeBay laterthatyear,valued at$1.5 billion.

                                      FA CT U AI,AI,LE G A TION S
       PlaintiffJulius Clarke,is a citizen ofthe Republic of Trinidgd and Tobago,butresidesat
  5495 N W 10thCt. Plantation FL,33313 asalawfulUS Perm anentResidentl
       PlaintiffluliusClarkeisalso alicensedAttorney in theRepublicofTrinidad and Tobago and
  islawfully authorized to (1r0 and comm ence lawsuits in the Courtsofthe Republic ofTrinidad
  and Tobago and in theUnited Kingdom z.

     PlaintiffJuliusClarkealsoholdsaM asterofLaws(LLM )Deceeih Intem ationalLaw * 111a
  specialization in US and TransnationalLaw forForeir Lawyers,f'
                                                               rom the University ofM inm i,
  SchoolofLaw ,Classof2015.
     PlnintiffJuliusClarke,through the use ofllisknowledge,skillsand expertisebegan extending
  llis internationallegaland business consulution servicesto foreir clientele,tmder the business
  nnme Coastal State Solutions Inc.3 Som e of Plnintiff Jtllius Clarke's clientele requize the



  lA copyofPlaintifrspassportandpermanentresidentcardisheretoattachedasExhibit(A)
  2A copyofPlaintiff'sBachelorofLaws(LLB)degreeisheretoattachedasExhibi
                                                                      tB
  3CoastalR ateSolutionsInc.lsa registered Florida Non-profi
                                                           tOrganization thatprovidesInternational
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 4 of 12
  com mencementoflawsuitstobefiled intheRepublicofTrinidadand Tobago,wherehrislawfully
  admittedtopractice1aw andfleComplaintsintheCourtsofthatjudsdiction.

                                                        y                                             .L
       In August 24 2020,Plaintiff Julius Clarkes client, Plaintiff, M s. Christina Howlett a
  Canadian citizen and CE0 ofLBD by Design,a Canadian Company,conkacted PlaintiffJulius
  Clarketo (1ra1ïa ComplaintagainstaTrinidad and Tobago Cop oration forBreach ofConkact,to
  befiled in theHigh CourtofTrinidad and Tobago,no laterth% August31,2020.
  '
  Fheam otmtofdam agesaward fortheHigh Courtclaim to befiledin Tdnidad and Tobago,wasan
  estimated $1,405,400.00 United StatesDol1ars.4
  On August26* 2020, the PlaintiffJtlliusClarkehad completed the (1r0 ofthe High Courtaction
                                                             '
  andsubmittedthedraftforreview tohisclientPlaintiffCvistinaHowlett whoagreedw1t11the
  (1r0 and also av eed to send the Canadian equivalentof $3,000 USD through paypal,which
  represented the filing feeforthe High Courtmatterto be filed in Trinidad and Tobago by August
  31 2020.
  O n August27* 2020, PlaintiftY ChdstinaHowlett senttheCanadian equivalentof$3000 USD to
  PlaintiffafterreceivingPlaintiffluliusClarke'spaypalemailrequestthrough hisCompany em ail
  (coastzstatesolutions@ gmail.com)
  O n A ugust 27th 2020, when PlaintiffJtllius Clarke endeavored to send the $3,000 USD to his
  Com pany'sPaypalbusiness debitcard accotmtforfurtherwithdrawal,money orderconversion,
  and overnightdispatch to theHigh CourtofTrinidad and Tobago,PlnintiffJuliusClarkereceived
  anoticethathisPaypalaccountwmsççlimited''and thatfurtherdocllm entation evidencingPlaintiff
  JtlliusClarke'sidentity needed tobeprovided.
  on A ugust 28th 2020, PlaintiffJulius Ckarke provided copies of Ms passport,Flodda Driver's
  License,proof of statements and answered a11 other identifytng questions requested by the
  DefendantPaypalin thecorrectm nnner.
  On A ugust 28* 2020, after subnlitting the supporting evidence to Defendant,the Defendant's
  autom ated system sentPlaintiffluliusClarke,anotilk atiop informing llim thathisdocumenuticin




  LegalandBusinessConsultationtotheInternationalCommunityseewebsiteCoastalstatesolutions.com (Fla
  Registration No.N0000005310 and EIN #
  4Thecom plaintitselfi
                      s30pagesIong.Plaintiffsubm itsthedraftfirstpageand dam agesportionoftheTrinidadand
  Tobago Hi ghCourtCom plaintasExhibitC


                                                    4
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 5 of 12
  wœsbeing reviewed and thatitwould takethe DefendantPaypal3 to 5 businessdaysto provide
  Plaintiffwith an answer.
  M eanwhile,thestatuteoflim itationsfortheHigh Courtm atterto befiled in Trinidad andTobago,
  wllich wasthepurposeofthe$3,000 USD being sent,oflk ially wastorun itscotlrseon August31,
  2020.




  On August29th20205 when PlaintiffJuliusClarkeendeavored to conucttheDefendantPaypal,his
  callsal1wenttmanswered asheorlly received m essagesthatGtdueto CO-VID,no agentsFolzld be
  available to answerany calls.''
  On August29th20205 PlaintiffJtlliusClarkesentseveralm essagesto theDefendantPaypal'shelp '
  m essage centerindicating to the Defendantthatttrf'
                                                    im e isofthe Essence''itlrem oving the block
  and clenring the $3,000 USD thatwas i,
                                       n llis accotmt;Plainuff Julius Clarke reiterated thstthe
  $3000 USD wasforuseasa filing feeto file aCivilCourtaction overseas.PlnintiffJuliusClarke
  also informed theDefendant'shelp linetllrough severalm essagesthattheDefendantw!stortiously
  interfering w ith the business conkactithad w1t1:his client,and thatthe DefendantPaypalwas
  hindering theprocessofslingthelaw suitoverseas,which dam agesaward was$1,405,400U SD.
  PlaintiffluliusClarke,statesthatgiven the skength ofthecase and the action forBreach of
  Conkact,even ifthe matterhad gone to settlementafterfling,the client(PlaintiffChdstina
                                                                                       J
  Howlett)wouldhavereceivedaguaranteed andcontsrmed amotmtof$750,000USD,with wllich
  25% wasagreed to be rem itted to PlaintiffJuliusClarke,upon success and p'
                                                                           antofsaid award at
  settlem ent.s
  On August30th2020, approximately idaybeforetheendofthestatuteoflimitationspedodforthe
  filing oftheaction in Trinidad and Tobago,PlaintiffluliusClarke,contacted theDefendantPaypal
  again informingthem thattheyw ereinterfeling with atim esensitivebusinessrelationship between
  him and his Canadian client.By this tim e, a11 previous m essages concerning Plaintiff Julius
  Clarke'swnrningtheDefendnnthad been deleted 9om theconversadon bytheDefendantPaypal.6
  '
  Fhebefendant,ratherthanprovidingareasonforholdingthefundsduetoPlaintiff,sentPlaintiff

  5plaintiffhasstatem entsfrom SeniorAttorneysinthe RepublicofTrinidad andTobagoillustratingthatthe
  minimum damagesawardforthi
                           scase had the casebeen settled afterfilingwould be$750,000 USD,25%
  ofw hichwasto paid to Plaintiffhadthecaseatthevery I   ease beenfiled.                 '
  5plaintiff'sregistered agentand comm unicationsofficerisawitnessto thefad thatthe DefendantPaypal
  deletedthewrittenconversationsithad with thePlaintiff.
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 6 of 12
     JuliusClarke a notifk ation thathe could no longeruse Paypaland thatonly after 180 days,the
     DefendantwouldcontactPlaintiffluliusClarke aboutwaystoreceivethe f'  unds.i
     On September 1St2020,Plaintiffcontacted the High CourtofTn'nidad and Tobago,seeking a
     M otion forExtension ofTim eto5letheU S $1,405,400U SD dam agesawardactionforBreach of
     Conkact.The High CourtofTrinidad and Tobago denied Plaintic sM otion on the grotmdsthat
     the stàtute oflim iutionsforthefling had ran itscourse on August31St2020 and thatthe client's
     intended courtaction,and her chances ofbeing awarded the full amotmt ofher dmnages was
'                             .

     statutorily tim ebarred,forever.


     Notwithstandingtheabove,PlaintiffluliusClarkeinformedllisclient(PlaintiffChdstinaHowlett)
     in Canada ofthe lmfortunatenews and she herselfwms also inform ed thatthe DefeddantPaypal
                                                             H *                            m
     wmsrefusing to reftmd herthe $3,000 filing fee that>
                                                        ' stilllocked and visibl: PlaintiffJulius
     Clarke'spaypalaccotmt'
 .
     PlaintiffsstatethatRbutfor''thçDefendantPaypal'stortiousinterferencein arbikarily withholding
     therelease ofthe $3,000 U SD thatwmsto be fnrtherconverted to serve msa filing fee foraHigh
     CourtAction overseas,worth $1,405,400.00 USD irldam agesand $750,000 USD had the cmse      .



     been fled and goneto settlem ent,25 % ofwhich,in eithercasewmssupposed to have been given
     to PlaintiffJuliusClarke asan award forworking the foreign case on a contingency arrangem ent.
     Plaintiff Jtllius Clarke, seeks dam ages 9om Defendant in the am otmt of $351,350.00 USD
     representing 25% ofthe totaldam agesaward of$1,405,400.00 USD thatPlaintiffJulius Clarke
     would havereceived,had thematterbeen fled in a tim ely m nnnerand settled.
     IntheeventthatthisCourtperceivesthedamagesaboveasbeingtooremote,PlaintiffluliusClarkç
     seeksdamagesin theamotmtof$187,500.00 USD,representing 25 % of$750,000 USD which ..2           '
                                                                                                        -

     representsthe amotmtthathewould havereceived had thecasebeen timely fled in Trinidad and
     Tobago andhad the casem atriculated to an award ofsettlem ent.
     Plaintiff Julius Clarke further seeks dam ages in the amotmt of $5000.00 USD for the loss of
     additionalconkactsthatPlaintiffhad experienced afterthe sudden lim iting ofllisaccotmtand that
     ofllisotherpaypalbusinessaccotmtthatislinkedto llispaypaldebitcard.
     PlnindffJulius Clarke furtherseeksp mitive dnm ages agninst the Defendant PaypalInc.In the'
     nmount of $10,000 to penalize Defendantfor its actions in limiting Plaintic s accountwithout
     informing Plnintiffforitsreasonsin doing so.

     7A screenshotofthisNotice bytheDefendantPaypali  sheretoattached asExhibitD
     8A screenshotofthe Plaintiff'spaypalaccountscreensum maryishereto attached asExhibi
                                                                                       tD


                                                      6
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 7 of 12
 Notwithstanding the aboverequestfordamages,thePlaintiffChristina Howlettseeksdam agesin
  theam ountof$1,054,050 USD representingtheam ountofdam agesthatshe would havewon,but
  fortheDefendantPaypal'stortousinterference,in nottim ely releasingtheliling fee.
  In the eventthatthis Courtperceives the dam ages for Plaintiff Christina Howlettas being too
  rem ote,PlaintiffChdstina How lettseeksdam agesin the am otmtof$562,500 USD,representing
  the dam ages which the PlaintiffChristina Howlettwould have received afterthe 25% deduction
  paidtoherclient(PlaintiffJuliusClarke)hadthecasemaG culatedtoan awardofsettlementafter
  itssupposedtim ely Gling.
                                      CAUSES OF ACTION
                              (1)TortiousInterferencewith Contract

        UnderFlorida law,to state a clnim fortortiousinterference with conkactthe clnim antm ust
  plead fourelements:(1)the existence ofabusinessrelationship tmderwhich plaintiffhmslegal
  rights,notnecessadly evidensed by anenforceableconkact;(2)proofofdefendant'sknowledge;
  (3)intentionaland unjustified interference w1t11relationship by defendant;and (4)dnmage to
  plnintiffas a resultofinterference.Nautica Intl.v.Intermarine USA,L.P.,5 F.Supp.2d 1333,
  1344 (S.D.FIa.1998);Salitv.Ruden,M cclosky,Smith,SchustertoRussell,P.A.,742So.2d381,
  385,(Fla.4111DCA 1999).SeveralFloddacourtshaveaddzessed thestandardforcourtsto usein
  determ ining ifthe required elem entofan advantageous business relationship hms been properly
  pled.Thetestiswhetherthe parties'tmderstnnding would have been completed ifthe defendant
  had notinterfered.SeeEthan Allen,Inc.v.GeorgetownM anor,Inc.,647 So.2d 812,815 (Fla.
  1994),citing CharlesWallaceCo.v.AlternativeCopierConcepts,Inc.,583 So.2d396,397 (Fla.
  2dDCA 1991)(holdingactionforintentionalinterferencew1111businessexpectnncywill1ieifthe
  Parties'understnnding wotlld havebeen completed ifthedefendanthad notinterfered);seeklsp
  United YachtBrokers,Inc.v.Gillespie,377 So.2d 668,672 (F1a.1979)(holding question isnot
  necessarilywhetherintçrferenceinducedabreach ofconkact,butmoregenerally,whetheritcaused
  alossofgainplaintiffwouldhavereceivedabsenttheinterferencek)
                         ARGUEM ENT IN SW PORT OF COM PLAINT
  PlaintiffJtlliusClarkesutesthat
  (1)      TherewastheexistenceofabusinessrelationsMptmderwhichplaintiffhadlegaldghisin
  theclaim to25% oftheentiredamagesaward($1,405,400.00)orofitssettlement($750,000USD)
  had theDefendantreleased thefiling feeandthe casewasfiled on tim e.
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 8 of 12
  (2)    PlaintiffJuliusClarke,hasevidencein hiswiGessstatementâom llisCommlmication's
  Officerwho borewimessto theonlinecomm lmications between thePlaintiffluliusClarkeandthe
  Defendant,Paypal,which com munications hzform ed and notised the Defendantthatby lim iting
  theaccotmtand withholdingclearanceofthe$3,000 USD fling fee,theDefendantwasinterfezing
  andjeoprdizingtheliling ofan overseascourtaction guaranteedtobeofsuccesshadthefling
  beenm adein theHigh CourtofTrinidad andTobago by August31,2020.,which com mlmications
  theDefendantPaypalhadlaterdeleted 9om itshelp line.
  (3)    tha'tthe Defendant's actionswere an intentionaland tmjustifed interference since the
  Defendanthad received a11the docllm entation and infonnation thatithad requested to confinn
  Plnintifflulius
  Clarke'sidentity,in atim ely m nnner,and
  (4)    n erewasconsiderablednmagetothePlaintiffJuliusClrke,asaresultoftheDefendant's
  interference.Because oftheDefendantPaypal,Plaintiff JuliusClarke wmsobs% cted 9om liling
  theHigh Courtm atterin Trinidadand Tobago beforeend ofthestamteoflim itationsperiod,further
  elim inatingthechanceofPlaintiffreceiving25% ofthednm agesorsettlem entawardthatllisclient,
  PlnintiffChdstina Howlett would havereceived.
  PlnintiffchristinaHowlettstatesthat
  (1) Therewastheexistenceofabusinessrelationshiptmderwllich shehadlegalrightsin the
  claim ofthe entire damagesaward ($1,405,400.00 USD)oritssettlement($750,000 USD)after
  timely filing,(minusthe25% thatPlaintiffltlliusClarkewouldhavereceived).
  (2) She has evidence in Plaintiff Clarke's wiGess statement who wiOessed the messages
  between the Plaintiff Julius Clarke and the Defendant,Paypal,which comm lmications informed
  andnotifiedtheDefendantthatby lim itingPlaintiY spaypalaccotmtand withholding clearanceof
  the$3,000USD fling fee,theDefendantPaypalwasinterferingandjeopardizingtheslingofan
  oversemscourtaction guaranteed to beofsuccesshad thefiling been tim ely filed in the High Court
  of Trinidad and Tobago by August 31,2020.;these m essages,the DefendantPaypalhad later
  deleted 9om itsm essaging help line.
  (3)    theDefendant'sactionswereanintentionalandtmjustitiedinterferencesincetheDefendant
  had received a11the docllm entation and inform ation thatithad requested to contsrm Plaintifflulius
  Clarke'sidentity,in atimely mnnner,and
  (4)    There was considerable dnmage to the Plaintif Chdstina Howlettas a result of the
  Defendant'sinterference in thePlaintiffnotbeing obstructed from filing the High Courtm atterin
  Trinidad and Tobago before the end ofthe stamte of lim itationsperiod,further eliminating the


                                                  8
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 9 of 12
  chanceofPlaintiffchristinaHowlett receivingthefu11damagesawardorsettlementaward(minus
  the25% ofthetotalaward shewouldhavegivenPle tiffjuliusClarke.
  (5)     Notwithstandingtheabove,Plaintiffsstatethattheyhaveattempted on four(4)occasions
  tomeetandconferw1t11theDefendantPaypalHoldingsInc,through itsappointed counselhowever
  theseteleconferencesproduced no results.'lhe DefendantPaypalhasmadeseveralassertionsthat
  the Plaintiffs,through Paypal'suser agreep ent,agreed to setdem entofany disputesthrough the
  Arbikation processand notthrough litigation.
  (6)      PlaintiffsstatethatPaypal'suseraweementhmsbeenupdatedseveraltimesandinthewake
  ofCo -vid and Paypal'sagentsnotansw'edng theirphones,theuseragreem entbetween PaypalInc
  andit'susersincludingPlaintiffs'becameGGfrustrated inpurpose''forw antofam drefittingphrase.
  (7)      PlaintiffChdstinaHowlettstatesthatsheisnotacitizen oftheUnited StatesofAmedca
  andthePaypal'suseragreem entw1t11itsforced arbikation clause doesnoteflkcolnlly apply toher
  (8)      Plaintiffs further .state that assuming arguendo that the Defendant Paypal's
  ArbitrationClausedidapplytothePlaintiffs,thefaidyrecentForcedArbikationInjustice
  R epealActof2019,also known as The FM R A CT,aim s to prohibitpre-dispute,forced
  arbitration ac eem ents9om being valid orenforceable ifitrequiresforced arbitration ofan
  em ploym ent,consum er,orcivilrights claim againsta corporation.g
  (9) PlaintiffsthereforeasksthisCourttopreventtheDefendantPaypalInc.from attemptingto
  delimitPlaintiffsallegadonsinthisComplaintbycomfellingforcedarbikation
                                     PR AY ER FO R RELIEF

           W HEREFORE,Plnintiffsprayforreliefandjudgmentasfollows:
  ForPlnintiffJuliusClarke
        A. Damages9om Defendantintheam otmtof$351,350.00USD representing25% ofthetotal
           dam ages a'ward of$1,405,400.00 USD thatPlaintiffwould have received had the matter
           been fled in atimely mnnner.
        B Irzthe eventthatthis courtperceives the dam ages above as too rem ote,plaintiffJuliuj
           Clarke seeksdamagesin the am otmtof$187,500.00 USD ,representing 25 % of$750,000
           USD which sllm representstheam otmtthatPlaintif would havereceived had thecasebeen
           timely sled in TrirlidadandTobagpandhadthecasem aG ctllatedto an awcdofsettlem ent.



  gplaintiffstatesthatwhilethisBillmightnotyetbeenacted atthetimeofSling thatthespiritoftheActbe
  considered in denying any attemptby Paypaltoforcearbitrgtionproceedhgson theDefendant.
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 10 of 12
     C. PlaintiffJtlliusClarkefllrtherseeksdam agesin the am ountof$5000.00 USD forthe loss
         ofadditionalconkactsthatPlaintiffhad experienced afterthesudden limitingofPlaintiff s
         paypalaccotmtand his otherpaypalbusiness accountthatis linked to Plintic s
                                                                                  'paypal
         debitcard.
     D. PlaintiffJuliusClarkeflzrtherseeksplnitivedam agesagainsttheDefendantPaypalInc.In
         the nm ount of $10,000 USD to penalize Plnintiff for its actions in lim iting Plaintic s
         accotmtwithoutinforming Plaintiffforitsreasonsin doing so.
     ForthePlnintiffChristinaHowlett
     A. Dam agesin the am ountof$1,054,050.00 USD representing the am otmtofdam agesthat
         shewottld havewon,minus25% butfortheDefendantPaypal'stortiousinteiferencein
         blocking thetim ely ftling ofthecœse.
     B. In the eventthatthis Courtperceivesthe damages forPlaintiff Chdstina Howlettas too      '
            .

         remote,Plaintiff Christina Howlett seeks damages in the am otmt of $562,500 USD,
         representing the damageswhich the PlaintiffChristina Howlettwould havereceived after
         the25% deduction paidto PlaintiffluliusClarkeon contingency = angement,had thecase
         m aG culated to an award ofsettlem entof$750,000U SD afteritstim ely fling.
         Plaintiff Christina Howlettfllrther seekspunitive damages againsttheD efendantPaypal
         Inc.In thenm otmtof$10,000 USD to penalizeDefendantforitsactionsin limiting
         PlaintiY saccountwithoutirltbrming Phintiffforitsreasonsin doing so.Both
     Plnintiffsflzrtherseek CourtCostsand litigation expenses.


                                       JUR Y DEO       D

         PlaintiffsdemandG aIbyjuryofa11issuessoG able.

    Dated:M arch 10,2021

    Respectfully subm itted,

  s/Julius C/lrke
   JtllitlsClarke
  Plaintiff,pro se

  s/Chritina H owlett
  ChristinaHowlett
  Plninéff,pro se
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 11 of 12




  UNITED STATES DISTRICT COURT SOUTHERN
  DISTRICT OF FLOD A,BROW ARD DIW SION


   Juliusolarke
   and

   Christi
         naHowlett
                                Ple tiffs,

   V.


   PaypalHoldingsInc.
                              Defendant,




       '-   '
   1,owc.rls 6 uAsa%.,plaintiffyrose,doherebycert
                                                ifytl
                                                    aatontus llPdayof
  M arch 2021 Iserved acopy ofthe foregoing on theopposing sideby m ailing/hand delivering a
  copythereofto thepersonts)below:

   entenu
   '




  a.a 11 N oxv,
              .
              1 F1gsm Svmccv-
  S : p U'os: C'/$LIAO/NXA
   ?R /. !)
                                        siv ature


                                        oate: o/ /tgaox/
Case 0:21-cv-60601-RKA Document 1 Entered on FLSD Docket 03/18/2021 Page 12 of 12
